Case 3:17-cv-01893-LAB-BLM Document 101 Filed 12/28/20 PageID.724 Page 1 of 2




  1
  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                   SOUTHERN DISTRICT OF CALIFORNIA
 10
      S.A.C., a Minor, by and through her       Case No. 17cv1893-LAB-BLM
 11   Guardian Ad Litem, KAREN NUNEZ
      VELAZQUEZ, individually and as            AMENDED ORDER GRANTING
 12                                             JOINT MOTION TO DISMISS
      successor in interest to JONATHON         [Dkt. 99]
 13   CORONEL, and MARIA B.
 14   CORONEL an individual,
                              Plaintiffs,
 15        v.
 16
    COUNTY OF SAN DIEGO,
 17 CHRISTOPHER VILLANUEVA an
 18 individual; and DOES 1 Through 10,
    Inclusive,
 19                       Defendants.
 20
 21        The Court entered an order on December 23, 2020 granting the parties’
 22 Joint Motion to Dismiss filed at Dkt. 96. However, counsel withdrew Dkt. 96
 23 prior to entry of that order. Dkt. 97. The parties filed an amended Joint Motion
 24 to Dismiss, correcting a typographic error in the caption but making no
 25 substantive changes. Dkt. 99. The Court VACATES its December 23, 2020
 26 Order granting the withdrawn motion, Dkt. 100, and GRANTS the amended
 27 Joint Motion to Dismiss. Dkt. 99. The case is DISMISSED WITH PREJUDICE
 28

                                            1                    17cv1893-LAB-BLM
Case 3:17-cv-01893-LAB-BLM Document 101 Filed 12/28/20 PageID.725 Page 2 of 2




  1 as of the date of this Order. All parties shall pay their own costs and attorney
  2 fees.
  3         IT IS SO ORDERED.
  4
      DATED: December 28, 2020
  5                                            Hon. Larry A. Burns
  6                                            Chief United States District Judge

  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           2                     17cv1893-LAB-BLM
